EXTENSION AGREEMENT




This EXTENSION AGREEMENT is made and entered into effective as of the 31st day
of October, 2014, by and between Oak Ridge Energy Technologies, Inc., a Colorado
corporation (“Oak Ridge”), and Expedia Holdings Limited, a corporation organized
under the laws of Hong Kong (“Expedia”).




RECITALS




WHEREAS, on or about February 24, 2014, Oak Ridge and Expedia entered into a
Loan Agreement and a Security Agreement; and




WHEREAS, on or about February 24, 2014, Oak Ridge Micro-Energy, Inc., a Nevada
corporation and a wholly-owned subsidiary of Oak Ridge, and Expedia, entered
into an Intellectual Property Security Agreement; and




WHEREAS, pursuant to the Loan Agreement, the term of the Loan Agreement expired
as of June 30, 2014; however, it was subsequently extended to July 31, 2014, and
then to August 31, 2014, and then to October 31, 2014; and




WHEREAS, Oak Ridge and Expedia desire to further extend the due date of the loan
amount under the Loan Agreement to December 31, 2014;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oak Ridge and Expedia hereby agree to extend
the due date of the loan referenced in the Loan Agreement to December 31, 2014,
and that such extension shall have no other effect on the Loan Agreement or the
liens granted in the Security Agreement or the Intellectual Property Security
Agreement, whatsoever.







OAK RIDGE ENERGY TECHNOLOGIES, INC.




Dated: _November 10, 2014____.

By_/s/Stephen J. Barber__________________

Stephen J. Barber, Chief Executive Officer




OAK RIDGE MICRO-ENERGY, INC.




Dated: _November 6, 2014_____.

By_/s/Mark L. Meriwether         ____________

Mark L. Meriwether, President




EXPEDIA HOLDINGS LIMITED




Dated: _November 10, 2014____.

By_/s/Jiahe Hong________________________

Jiahe Hong, Director

Expedia Holdings Limited






